Citation Nr: 1749655	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-03 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), dysthymic disorder, anxiety, and alcohol dependency.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active naval service from February 1968 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in May 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.

The Board notes that the May 2011 and May 2013 rating decisions contemplated the Veteran's claims for entitlement to service connection for PTSD, dysthymic disorder, anxiety disorder, and alcohol dependence secondary to PTSD.  The Board notes that a claim for service connection for an acquired psychiatric disability encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the issue on appeal broadly, to include PTSD, dysthymic disorder, anxiety disorder, and alcohol dependence, as well as any other currently present acquired psychiatric disability.


REMAND

The Board finds that additional development is necessary before the issues on appeal are decided.

The Veteran asserts that he has PTSD, dysthymic disorder, and anxiety disorder as a result of his active service; alcohol dependence secondary to PTSD; and, hypertension secondary to alcohol dependence.  Specifically, the Veteran contends that he was involved in racially charged physical altercations which resulted in Court Martial, including a sentence of hard labor.  Further, he contends those events precipitated his acquired psychiatric disabilities.

Service treatment records (STRs) are silent for any complaints of, treatment for, or clinical diagnosis of any psychiatric disability during active service.  In fact, at his November 1969 separation examination, the Veteran was noted to be psychiatrically normal upon mental status examination.

At a January 2011 VA PTSD examination, the Veteran reported that he felt fatigued most days because of difficulty sleeping and mild depression.  He reported dreams about the war four to five times per week.  The Veteran reported occasional distressing recollections and dreams of his period of active service near Vietnam in 1968-1969.  The examiner diagnosed dysthymic disorder due to mildly depressed mood, and opined that the diagnosis did not meet the diagnostic criteria of PTSD and that the Veteran's psychiatric symptoms were not enough to interfere significantly with social or occupational functioning.

At his May 2017 Board hearing before the undersigned, the Veteran reported that he experienced depression and trouble sleeping following his Court Martial and during his hard labor sentence, and that his symptoms continued following separation from service.  The record reveals the Veteran was diagnosed with depressive disorder, not otherwise specified (NOS), and alcohol dependence disorder at a VA Medical Center (VAMC) San Diego psychiatry consultation in December 2010.  The Veteran further testified that his depressed mood and alcohol dependence had their onset during his hard labor sentence after his Court Martial in 1969 and persisted until 2011 as a way of coping with stress and depression, to include periods of homelessness.  In December 2011, he elected to receive inpatient treatment for alcoholism/addiction from the VA Alcohol and Drug Treatment Program (ADTP).  Notably, the most recent VA treatment notes of record from November 2013 show the Veteran reported he was doing well and would soon be two years sober in December.

A review of the record shows that during the pendency of this appeal, the Veteran has been diagnosed as having depression and dysthymia by a combination of VA examiners, VA Medical Center mental health treatment providers, and private mental health treatment providers.  In light of the reported, and documented, psychiatric symptoms that the Veteran has asserted are a result of active service or secondary to an acquired psychiatric disability, and the post-service medical evidence showing treatment for depression, dysthymia, and alcohol and substance abuse; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present acquired psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service connection for hypertension, the Board notes that the Veteran has reported his hypertension is at least partly due to his alcohol dependence, which he has alleged is a result of his psychiatric disabilities.  As such, the issue of entitlement to service connection for hypertension is inextricably intertwined with adjudication of the Veteran's acquired psychiatric disabilities and remand is necessary.   Additionally, the Board notes that the medical evidence of record tends to show that the Veteran's glaucoma may be the result of his hypertension.  Therefore, the issue of entitlement to service connection for glaucoma is also inextricably intertwined with the adjudication of the other claims on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In a January 2014 letter, VA notified the Veteran that it had made multiple attempts to obtain his medical records from the San Diego VA Health Care System (HCS) for the period of 1970 to 2009 were unavailable for review.  VA made four separate requests for the Veteran's pre-2009 treatment records and eventually received a response stating that any such records would be produced from the archives department.  Although the San Diego VA HCS informed VA that the Veteran's records were mailed on December 5, 2013, no records were ever received.  Therefore, additional attempts to obtain those records should be made.  Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file, to specifically include any existing VA treatment records pertaining to the Veteran from 1970-2009 located in the San Diego VAMC archives.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present acquired psychiatric disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner should identify all psychiatric disabilities present during the pendency of the appeal and provide and opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present acquired psychiatric disability had its onset during the Veteran's active service, or is otherwise etiologically related to the Veteran's active service.  

The supporting rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and any opinions provided comport with this remand and undertake any other development found to be warranted. 

4.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




